DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cheryl Agris on 3/4/2022.
The application has been amended as follows: 
Amendments to the claims are included as an appendix attachment to this Office Action.

Allowable Subject Matter
Claims 1-17 and 19-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Each of independent claims 1, 14, 21, and 22, respectively, is directed to a system comprising a cell culture vessel, a product harvest module, a medium container, a water and/or buffer supply, an in-line medium dilution system for diluting concentrated medium from the medium container, and structure for controlling components of the inline medium dilution system, wherein the system is for continuously producing a product selected from a cell, wherein said cell is selected from a bacterial cell, yeast or mammalian cell, and said bacterial cell is selected from an E. coli or Bacillus cell, and a biopolymer expressed by said cell (in the case of claim 1 or 14) or is a non-photobiotic system (in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pan et al. (US Patent Application Publication 20130102071) is directed to a system for mixing media powder and distilled water for delivery to a Petri dish.
House et al. (US Patent Application Publication 2006/0252145) is directed to a system for dispensing dehydrated culture media powder comprising a controller.
	Hills (US Patent Application Publication 4,473,970) is directed to a system for mixing water and nutrient chemicals for delivery to a photosynthetic culture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799